               Case 4:19-cv-00051-ALM-KPJ Document 16-4 Filed 02/15/19 Page 1 of 3 PageID #: 484


                               ACCUSED SAM’S SPA JET
                                         (Purchased Evidence)




Jet Assembly                                                                                   Bearing
Base                                                                                           Assembly


Shaft Assembly




                                                                                                             Exhibit D, p. 1
                                                                                               Front cover
           Case 4:19-cv-00051-ALM-KPJ Document 16-4 Filed 02/15/19 Page 2 of 3 PageID #: 485




                              ACCUSED SAM’S SPA JET
                                         (Purchase Evidence)



                                                                                         Front cover


Magnetic
Impeller




                                                                                          Base




                                                                                                       Exhibit D, p. 2
Case 4:19-cv-00051-ALM-KPJ Document 16-4 Filed 02/15/19 Page 3 of 3 PageID #: 486




                  ACCUSED SAM’S SPA JET
                             (Purchase Evidence)




                                     Mounting
                                     Housing




                                                                                    Exhibit D, p. 3
